Citation Nr: 1018778	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  05-10 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to March 
1972.

This matter was last before the Board of Veterans' Appeals 
(Board) in January 2007, on appeal of a December 2003 rating 
decision of the Reno, Nevada regional office (RO) of the 
Department of Veterans Affairs (VA).   The rating decision 
denied the Veteran's claim and the Board subsequently 
remanded for additional development.

In March 2006, the Veteran, accompanied by his authorized 
representative, appeared at a hearing held before the below-
signed Veterans Law Judge in Reno, Nevada.  A transcript of 
that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim on appeal is warranted.  

The Veteran alleges that he has PTSD as a result of his 
active duty service.  Under the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify a veteran of the 
evidence needed to substantiate and complete a claim and to 
assist in the development of that claim.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

In January 2007, the Board remanded the claim for the RO/AMC 
to request that the Veteran provide additional details 
regarding his alleged stressors, to make further attempts to 
locate the service personnel records, to obtain verification 
(if possible) of any reported stressors, to provide a VA 
examination, and to readjudicate the claim.  The record 
reflects that all of these requests were accomplished and the 
AMC readjudicated the Veteran's claim in March 2010, denying 
the claim on the basis that there was no current diagnosis of 
PTSD.  However, the claims file reflects that VA has not met 
its duty to assist the Veteran by obtaining pertinent VA 
records and identified private medical records.

A 2010 VA examiner observed that the Veteran had received 
outpatient VA mental health treatment from December 2005 
through December 2008 (later in the report the last date of 
treatment is identified as December 2009), but the last VA 
mental health treatment note within the file is dated 
November 2006.  

The 2010 VA examination report also observes that the 
Veteran, concurrent with VA mental health treatment, received 
counseling services from a "vet center."  The record 
contains treatment notes from the Reno, Nevada Vet Center 
dated May 2002 to January 2005.  However, a July 2005 VA 
treatment note reflects that he continued to receive 
treatment from the Vet Center and the Veteran again reported 
receipt of continued Vet Center treatment in the March 2006 
hearing.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment that is not 
evidenced by the current record - to 
specifically include, but not limited 
to - treatment received after November 
2006 from the VA Sierra Nevada HCS.  
The Veteran must be provided with a 
release for any identified private 
medical records - to specifically 
include, but not limited to - treatment 
received after January 2005 from the 
Reno, Nevada Vet Center.

2. After the above has been completed, 
the RO/AMC must review the claims file, 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full, and take any 
additional development deemed 
necessary.  If any development is 
incomplete, appropriate corrective 
action is to be implemented.  
Thereafter, the RO/AMC must consider 
all of the evidence of record and 
readjudicate the Veteran's claim for 
entitlement to service connection for 
PTSD.  If the benefit sought on appeal 
remains denied, the Veteran and his 
authorized representative must be 
provided a supplemental statement of 
the case.  Thereafter, if indicated, 
the case should be returned to the 
Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised, again, that the Board is obligated by 
law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

